Order entered December )y 2012,




                                           In The
                                 Court of Sppeatfi
                         Itftb Mustritt of Texao at Malin
                                     No. 05-12-01262-CR
                                     No. 05-12-01263-CR

                                  BRYANT WATTS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                                        ORDER

       The Court GRANTS appellant's December 12, 2012 request for an extension of time to

file a pro se response to the Anders brief filed by counsel. We ORDER to file his response by

FEBRUARY 22, 2013.

       We DIRECT the Clerk to send a copy of this order to Bryant Watts, No. 12030451,

Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334



                                                    >7   .




                                                    DAVID L. BRIDGES
                                                    JUSTICE